Ms. Cathryn E. Hinshaw, Executive Director Arkansas Fire and Police Pension Review Board P.O. Drawer 34164 Little Rock, Arkansas 72203
Dear Ms. Hinshaw:
This is in response to your request for an opinion on whether a firemen's pension and relief fund with only eight active members and no retired members may be dissolved, with the funds being distributed proportionally to its active members. Specifically, you have enclosed a letter on behalf of a volunteer fire department's pension and relief fund which poses this question.
It is my opinion that there is currently no Arkansas law which would authorize the dissolution of the fund under these circumstances.
The relevant subchapter, A.C.A. § 24-11-801 et seq., does not include any provision for dissolution of the pension funds in this manner. The only provision addressing a similar situation applies to "small" funds with less than four active members. A.C.A. § 24-11-804 (Supp. 1989). That provision provides for disbanding of the local board of trustees and directs that future administrative responsibility for the small plan will lie with the Arkansas Local Police and Fire Retirement System. § 24-11-804
(a) and (b). This provision, by implication, evidences an intent on the part of the legislature that plans with four or more active members continue to operate through their local boards as set out in the statutes.
We thus must conclude that the answer to your question is "no."
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb